             Case 8:21-cv-01112-TJS Document 1 Filed 05/06/21 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MARYLAND

                                                   :
Guowen Liu,                                        :
                                                   : Civil Action No.: ______
                        Plaintiff,                 :
        v.                                         :
                                                   :
Sentry Credit Inc.,                                : COMPLAINT
                                                   :
                        Defendant.                 :
                                                   :
                                                   :

                For this Complaint, the Plaintiff, Guowen Liu, by undersigned counsel, states as

follows:

                                         JURISDICTION

        1.      This action arises out of Defendant’s repeated violations of the Fair Debt

Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”) in its illegal efforts to collect a

consumer debt.

        2.      Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367.

        3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that the

Defendant transacts business in this District and a substantial portion of the acts giving rise to

this action occurred in this District.

                                             PARTIES

        4.      The Plaintiff, Guowen Liu (“Plaintiff”), is an adult individual residing in

Rockville, Maryland, and is a “consumer” as the term is defined by 15 U.S.C. § 1692a(3).

        5.      Defendant, Sentry Credit Inc. (“Sentry”), is a business entity with an address of

2809 Grand Avenue, Everett, Washington 98201, operating as a collection agency, and is a “debt

collector” as the term is defined by 15 U.S.C. § 1692a(6).
              Case 8:21-cv-01112-TJS Document 1 Filed 05/06/21 Page 2 of 4



                      ALLEGATIONS APPLICABLE TO ALL COUNTS

   A. The Debt

        6.       The Plaintiff allegedly incurred a financial obligation (the “Debt”) to an original

creditor (the “Creditor”).

        7.       The Debt arose from services provided by the Creditor which were primarily for

family, personal or household purposes and which meets the definition of a “debt” under

15 U.S.C. § 1692a(5).

        8.       The Debt was purchased, assigned or transferred to Sentry for collection, or

Sentry was employed by the Creditor to collect the Debt.

        9.       The Defendant attempted to collect the Debt and, as such, engaged in

“communications” as defined in 15 U.S.C. § 1692a(2).

   B. Sentry Engages in Harassment and Abusive Tactics

        10.      On or about March 9, 2021, Sentry called Plaintiff in an attempt to collect the

Debt.

        11.      During the initial conversation, Sentry demanded an immediate payment, or

otherwise threatened to report the Debt to the credit bureaus immediately.

        12.      Such threat during the initial conversation overshadowed Plaintiff’s right to

dispute the Debt within 30 days.

        13.      Plaintiff was not advised that she had 30 days to dispute the Debt.

   C. Plaintiff Suffered Actual Damages

        14.      Plaintiff has suffered and continues to suffer actual damages as a result of the

Defendant’s unlawful conduct.

        15.      As a direct consequence of the Defendant’s acts, practices and conduct, Plaintiff

suffered and continues to suffer from humiliation, anger, fear, frustration and embarrassment.
                                                   2
              Case 8:21-cv-01112-TJS Document 1 Filed 05/06/21 Page 3 of 4



                                     COUNT I
                    VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, et seq.

        16.      Plaintiff incorporates by reference all of the above paragraphs of this Complaint

as though fully stated herein.

        17.      The Defendant’s conduct violated 15 U.S.C. § 1692d in that Defendant engaged

in behavior the natural consequence of which was to harass, oppress, or abuse the Plaintiff in

connection with the collection of a debt.

        18.      The Defendant’s conduct violated 15 U.S.C. § 1692e in that Defendant used false,

deceptive, or misleading representation or means in connection with the collection of a debt.

        19.      The Defendant’s conduct violated 15 U.S.C. § 1692f in that Defendant used

unfair and unconscionable means to collect a debt.

        20.      The Defendant’s conduct violated 15 U.S.C. § 1692g(a) in that Defendant failed

to send Plaintiff an initial letter within five days of its initial contact with Plaintiff as required by

law.

        21.      The Defendant’s conduct violated 15 U.S.C. § 1692g(b) in that Defendant

overshadowed Plaintiff’s right to dispute the Debt.

        22.      The foregoing acts and omissions of the Defendant constitute numerous and

multiple violations of the FDCPA, including every one of the above-cited provisions.

        23.      The Plaintiff is entitled to damages as a result of Defendant’s violations.

                                       PRAYER FOR RELIEF

        WHEREFORE, the Plaintiff prays that judgment be entered against the Defendant:

                    1. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1) against the Defendant;

                    2. Statutory damages of $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A)

                        against the Defendant;


                                                    3
         Case 8:21-cv-01112-TJS Document 1 Filed 05/06/21 Page 4 of 4



                3. Costs of litigation and reasonable attorney’s fees pursuant to 15 U.S.C.

                     § 1692k(a)(3) against the Defendant;

                4. Actual damages from the Defendant for the all damages suffered as a result

                     of the intentional, reckless, and/or negligent FDCPA violations and

                     intentional, reckless, and/or negligent invasions of privacy in an amount to

                     be determined at trial for the Plaintiff; and

                5. Such other and further relief as may be just and proper.

                     TRIAL BY JURY DEMANDED ON ALL COUNTS


Dated: May 6, 2021

                                             Respectfully submitted,

                                             By     /s/ Sergei Lemberg
                                             Sergei Lemberg, Esq.
                                             LEMBERG LAW, L.L.C.
                                             43 Danbury Road, 3rd Floor
                                             Wilton, CT 06897
                                             Telephone: (203) 653-2250
                                             Facsimile: (203) 653-3424
                                             ATTORNEYS FOR PLAINTIFF




                                                 4
